       Case: 4:20-cv-00794-JG Doc #: 24 Filed: 04/23/20 1 of 2. PageID #: 389




                          UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


CRAIG WILSON, et al.,                             )   CASE NO.: 4:20cv794
                                                  )
                       Petitioners,               )   JUDGE JAMES S. GWIN
                                                  )
               v.                                 )
                                                  )   MOTION TO FILE UNDER SEAL AND
MARK WILLIAMS, Warden of Elkton                   )   EX PARTE
Federal Correctional Institution, et al.,         )
                                                  )
                       Respondents.               )


       Now come Respondents, by and through undersigned counsel, and, pursuant to Loc. R.

5.2, hereby respectfully move this Court for an order permitting them to file the list of inmates

who have been identified by age and/or underlying medical condition as being at higher risk for

COVID-19 complications ex parte and under seal as ordered by this Court in its Order issued on

April 22, 2020 (ECF No. 22). This is highly personal and privileged health information of

hundreds of third-parties. Therefore, to protect the privacy interests of those parties,

Respondents move this Court for an order permitting them to file this list under seal and ex parte.




                                              (Signatures on the following page.)




                                                  1
Case: 4:20-cv-00794-JG Doc #: 24 Filed: 04/23/20 2 of 2. PageID #: 390




                                  Respectfully submitted,

                                  JUSTIN E. HERDMAN
                                  United States Attorney

                             By: /s/ James R. Bennett II
                                 James R. Bennett II (OH #0071663)
                                 Sara DeCaro (OH #0072485)
                                 Assistant United States Attorneys
                                 United States Courthouse
                                 801 West Superior Ave., Suite 400
                                 Cleveland, Ohio 44113
                                 216-622-3988 - Bennett
                                 216-522-4982 - Fax
                                 James.Bennett4@usdoj.gov
                                 Sara.DeCaro@usdoj.gov


                                  Attorneys for Respondents




                                  2
